DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1 -12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. PG Pub # 20040070156).

Regarding claim 1, Smith discloses an assembly for use with an aircraft body (intended use limitation, A sub s and A sub a, fig 3, Para 0050), the assembly comprising: a removable workpiece having a workpiece surface (surface of A sub s, fig 3); a static base having a base surface (surface of A sub a); a gasket for placement between the removable workpiece and the static base (gasket 50, fig 16 between A sub s and A sub a, fig 3 same as fig 16C), the gasket comprising a cured, sticky, elastomeric polyurethane at least partially saturating a compressible foam body having an upper surface and a lower surface (partially saturated foam core 56 with polyurethane with upper and lower surfaces, fig 16C, Para 0073, 0074); and a dimensionally stable skin (52) on one of the upper surface or the lower surface of the body (52 on the upper surface of 56), the skin forming a first gasket surface (52 forms one gasket surface), the other of the upper surface or lower surface forming a second gasket surface (bottom surface of 50B), the second gasket surface having a thin, tacky layer of the cured polyurethane thereon in an uncompressed state (thin layer of polyurethane on the bottom surface of 56, Para 0073); wherein the gasket, under compression between the workpiece and the base, allows some movement of the cured, polyurethane through the body but not the skin (Para 0073 – movement of polyurethane through the partially saturated foam core body 56, but not the skin 52) ; wherein the second gasket surface non-adhesively and removably contacts the static base when under compression and the first gasket surface removably contacts the workpiece surface when under compression and removably releases from the workpiece surface; wherein the tack between the static surface and the gasket is greater than the tack between the gasket and the workpiece surface; and fasteners for compressing the gasket between the removable workpiece surface and the base surface (bottom surface of 56 is more tackier than the top surface 52) (tack between A sub a and bottom surface of 56 is more than that of tack between 52 and A sub s).

Regarding claim 2, Smith discloses the assembly further comprising a skeleton (88, fig 20B).

Regarding claim 3, Smith discloses the assembly wherein the skeleton is metallic (88 is metallic, Para 0083).

Regarding claim 4, Smith discloses the assembly wherein the skeleton is non-metallic (88 is non-metallic, Para 0083).

Regarding claim 5, Smith discloses the assembly wherein the skeleton is woven (88 is woven, Para 0083).

Regarding claim 6, Smith discloses the assembly wherein the foam is reticulated foam (Para 0084 – reticulated foam 54, fig 16A).

Regarding claim 7, Smith discloses the assembly wherein the foam is open cell foam (Para 0084 – open cell foam 54, fig 16A).

Regarding claim 8, Smith discloses the assembly of claim 1 wherein the polyurethane is a gel (Para 0024 – polyurethane is a semi-solid gel).

Regarding claim 9, Smith discloses the assembly wherein the polyurethane gel has a hardness of between 40 and 150 35 gram half cone penetrometer (Para 0024).

Regarding claim 10, Smith discloses the assembly wherein the skeleton is a non-woven nylon web (Para 0083).

Regarding claim 11, Smith discloses the assembly wherein the gel includes multiple small electrically conductive particles (Para 0083 – metallic mesh in the foam is conductive).

Regarding claim 12, Smith discloses the assembly, wherein the gasket is between about 30 and 500 mil thick uncompressed (Para 0052 – 40 mil thickness of gasket).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lafond (U.S. Patent # 5656358) discloses a gasket (fig 2) with a polyurethane body (24) with a tackier side than that of skin (18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675